             Case 5:20-cv-01169-OLG Document 4 Filed 11/05/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JUAN GALINDO,                                     §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §   CIVIL ACTION NO. 5:20-CV-1169-OLG
                                                  §
STEP ENERGY SERVICES (USA) LTD.,                  §
                                                  §
        Defendant.                                §

     DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

                Defendant STEP Energy Services (USA) Ltd. (“Defendant”), by and through its

attorney of record, file its Original Answer to Plaintiff Juan Galindo’s (“Plaintiff”) Original

Complaint (the “Complaint”).

                                       NATURE OF SUIT

        1.      An answer is not needed for Paragraph 1 of the Complaint as it contains a legal

conclusion. To the extent that an answer is needed, Defendant denies the allegation.

                                             PARTIES

        2.      Defendant is without sufficient information to admit or deny the allegation contained

in paragraph 2 of the Complaint, and therefore denies the allegation.

        3.      Defendant admits the allegations contained in Paragraph 3 of the Complaint.

                                         JURISDICTION

        4.       The allegations in Paragraph 4 of the Complaint are jurisdictional in nature and

require no factual response by Defendant. Defendant admits that Plaintiff’s claims present a federal

question, and states that this Court has federal question jurisdiction over this matter.



DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                 Page 1
            Case 5:20-cv-01169-OLG Document 4 Filed 11/05/20 Page 2 of 6




                                             VENUE

       5.      Defendant denies the allegations contained in Paragraph 5 as Plaintiff has brought suit

against the wrong entity.

                                  FACTUAL BACKGROUND

       6.      Defendant denies the allegations contained in Paragraph 6 of the Complaint as STEP

Energy Services Holdings Ltd. was Plaintiff’s employer as opposed to Defendant.

       7.      Defendant admits that Plaintiff was originally employed by Tucker Energy and that

Tucker Energy was acquired in April 2018. Defendant denies the remaining allegations contained in

Paragraph 7 of the Complaint.

       8.      Defendant denies the allegations contained in Paragraph 8 of the Complaint.

       9.      Defendant denies the allegations contained in Paragraph 9 of the Complaint.

       10.     Defendant admits that it is engaged in commerce within the meaning of the FLSA and

is an employer as defined in the FLSA. Defendant denies the remaining allegations contained in

Paragraph 10 of the Complaint.

       11.     Defendant denies that Plaintiff was employed by Defendant and admits the remaining

allegations contained in Paragraph 11 of the Complaint.

       12.     Defendant denies the allegations contained in Paragraph 12 of the Complaint.

       13.     Defendant is without sufficient information to admit or deny the allegations contained

in Paragraph 13 of the Complaint, and therefore denies the allegations.

       14.     Defendant denies the allegations contained in Paragraph 14 of the Complaint.

       15.     Defendant denies the allegations contained in Paragraph 15 of the Complaint.




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                  Page 2
           Case 5:20-cv-01169-OLG Document 4 Filed 11/05/20 Page 3 of 6




        16.      Defendant is without sufficient information to admit or deny the allegation contained

in paragraph 16 of the Complaint, and therefore denies the allegation.

        17.      Defendant denies the allegations in Paragraph 17 of the Complaint that it had the

power to hire and fire Plaintiff. Defendant admits the remaining allegations contained in Paragraph

17 of the Complaint.

                             THE FAIR LABOR STANDARDS ACT

        18.      Defendant repeats and realleges its specific admissions or denials in Paragraphs 1-17

as if stated fully herein.

        19.      Defendant denies the allegations contained in Paragraph 19 of the Complaint.

        20.      Defendant denies the allegations contained in Paragraph 20 of the Complaint

        21.      Defendant denies the allegations contained in Paragraph 21 of the Complaint.

        22.      Defendant denies the allegations contained in Paragraph 22 of the Complaint.

                                   CONDITIONS PRECEDENT

        23.      Defendant denies that any conditions precedent were performed or have occurred as

alleged in Paragraph 23 of the Complaint

                                        ATTORNEYS’ FEES

        24.      Defendant repeats and realleges its specific admissions or denials in Paragraphs 1-23

as if stated fully herein.

        25.      Defendant denies the allegations contained in Paragraph 25 of the Complaint.

                                              PRAYER

        26.      Defendant denies that Plaintiff is entitled to any of the requested in Paragraph 26 of

the Complaint.

DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                   Page 3
             Case 5:20-cv-01169-OLG Document 4 Filed 11/05/20 Page 4 of 6




                  DEFENDANT’S DEFENSES/AFFIRMATIVE DEFENSES

        Defendant further alleges the following defenses and affirmative defenses to the purported

causes of action in the Complaint as follows:

        1.      Plaintiff has failed to state a claim upon which relief can be granted.

        2.      Plaintiff was not employed by Defendant.

        3.      Plaintiff’s action cannot be maintained as a collective or class action because the

requirements for such an action cannot be met under the facts pleaded.

        4.      At all times material to the Complaint, Defendant acted in good faith and upon

reasonable reliance upon the provisions of the FLSA, interpretive case law, and regulations, orders,

rulings, approvals, interpretations, and opinion letters of the U.S. Department of Labor.

        5.      The Complaint and each purported cause of action contained therein are barred to the

extent they violate Defendant’s due process rights under the United States Constitution or other

applicable law, or otherwise violate any of Defendant’s constitutionally protected rights.

        6.      Plaintiff’s claims are barred by the provisions of the Portal-to-Portal Act, 29 U.S.C. §

254, as to all hours that Plaintiff was engaged in activities that were preliminary and/or postliminary

to his principal activities.

        7.      Plaintiff’s claims are barred by the doctrine of unclean hands, estoppel and laches.

        8.      Plaintiff’s claims are barred by the applicable statutes of limitation governing

commencement of suit and/or recovery of relief of any nature, legal or equitable, or otherwise

available under the FLSA and Texas law, including, without limitation, unpaid overtime wages,

liquidated damages, prejudgment interest, and attorneys’ fees and costs.

        9.      Plaintiff’s claims are subject to setoff, recoupment and/or offset.



DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                    Page 4
          Case 5:20-cv-01169-OLG Document 4 Filed 11/05/20 Page 5 of 6




       10.     Defendant’s actions were not intentionally or willfully devised, nor did Defendant

operate to violate the requirement(s) of the statutes and/or regulations at issue.

       11.     Defendant’s actions were not undertaken with reckless disregard for the requirements

of the statutes and/or regulations at issue.

       12.     All actions or omissions of Defendant, if any, with regard to Plaintiff’s employment

and the method of payment to Plaintiff were made in good faith and based on good cause and on

reasonable grounds for believing that Defendant was complying with the FLSA.

       13.     The Complaint and each and every purported cause of action contained therein are

barred in whole or in part to the extent that Plaintiff has been paid all monies due.

       14.     To the extent Plaintiff purports to have worked any uncompensated time, Defendant

lacked actual or constructive knowledge of such work.

       15.     To the extent Plaintiff’s time records are inaccurate, Plaintiff is estopped by his own

misconduct from recovering damages or any other relief against Defendant.

       16.     The claims asserted by Plaintiff are barred to the extent that one or more overtime-

pay exemptions apply under the FLSA.

       17.     Defendant reserves the right to amend its answer, to raise additional defenses or

pursue any other available counterclaims against Plaintiff and any putative collective action

members, if any, upon close of discovery or in compliance with the Court’s scheduling order.

       For these reasons, Defendant respectfully requests that a take-nothing judgment be entered

against Plaintiff and that Defendant recover all costs, including reasonable attorneys’ fees, together

with such other and further relief, both at law and in equity, to which it may be justly entitled.




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                  Page 5
             Case 5:20-cv-01169-OLG Document 4 Filed 11/05/20 Page 6 of 6




                                              Respectfully submitted,

                                              /s/ Michael J. DePonte
                                              Michael J. DePonte
                                              TX State Bar Number 24001392
                                              Michael.DePonte@jacksonlewis.com
                                              Alise N. Abel
                                              TX State Bar Number 24082596
                                              Alise.Abel@jacksonlewis.com

                                              JACKSON LEWIS P.C.
                                              500 N. Akard Street, Suite 2500
                                              Dallas, Texas 75201
                                              Telephone:     (214) 520-2400
                                              Facsimile:     (214) 520-2008

                                              ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 5, 2020, a true and correct copy of the
foregoing pleading was served to the following counsel of record through the CM/ECF system.

         Austin Kaplan
         Matthew “Maff” Caponi
         Kaplan Law Firm, PLLC
         406 Sterzing St.
         Austin, Texas 78704


                                              /s/ Michael J. DePonte
                                              Michael J. DePonte

4829-5461-1408, v. 1




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                               Page 6
